Citation Nr: 0938189	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-28 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for hypertension.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for meningioma (claimed 
as headaches), to include as due to Meniere's disease.

4.  Entitlement to service connection for dizziness/vertigo, 
to include as due to Meniere's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 
1969, with prior service in the reserves.  The Veteran's 
reserve unit was activated in June 1968 (per a service 
hospitalization report).

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1992 and October 2004 rating decisions.

The Board notes that in the Veteran's July 2004 claim for 
bilateral hearing loss, he discussed a current mental health 
problem; and in a November 2002 letter he raised the issues 
of a dental condition and rehabilitation benefits.  These 
three issues were referred to the RO by the Board's 2008 
remand, but it is unclear whether a rating decision has ever 
been issued with regard to any of them, as such these issues 
are once again referred to the RO for any appropriate action.  
Moreover, during the April 2009 Board hearing, the Veteran 
appeared to raise a claim of service connection for a heart 
disability, to include as secondary to his service-connected 
hypertension.  This issue is referred for adjudication in the 
first instance.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's diastolic 
pressure is predominantly 120 or more.

2.  The evidence does not show that the Veteran has Meniere's 
disease.

3.  The medical evidence does not relate meningioma (or 
headaches) to the Veteran's time in service.

4.  The medical evidence does not relate vertigo or dizziness 
to the Veteran's time in service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.14, 4.104, 
Diagnostic Code 7101 (2008).

2.  The criteria for service connection for Meniere's disease 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  The criteria for service connection for meningioma (or 
headaches) have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for service connection for vertigo/dizziness 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran initially filed for service connection for 
hypertension in October 1991 and his claim was granted by an 
April 1992 rating decision.  The Veteran appealed that 
decision, challenging both the effective date assigned and 
the level of disability assigned.  The disability rating was 
increased to 20 percent by an August 1993 rating decision, 
and a May 1997 rating decision granted the effective date of 
service connection back to June 6, 1989; however, the Veteran 
submitted a substantive appeal only with respect to the claim 
for a higher rating for hypertension.  As such, only the 
Veteran's claim for a higher rating for hypertension has 
continued.

In April 2009, the Veteran was provided a hearing before the 
Board, where he testified that he felt his hypertension 
warranted a higher rating, because his patience was getting 
shorter, and his headaches, dizzy spells and nausea were all 
increasing.  The Veteran stated that his heart condition had 
prevented him from being employed; explaining that his heart 
would beat rapidly and required several medications for it.  
However, the Veteran denied ever going to the hospital on 
account of his heart. 

The Veteran's hypertension is currently rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  A 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or more; 
a 40 percent rating is assigned when the diastolic pressure 
is predominantly 120 or more; and a 60 percent rating is 
warranted when the diastolic pressure is predominantly 130 or 
more.

Throughout the course of his appeal, the Veteran has had his 
blood pressure tested on a number of occasions. 

Blood pressure 
Reading
Date
Blood pressure 
Reading
Date
162/102
170/108
6/1/1989
156/90
157/91
6/25/1992
154/98
9/4/1991
162/103
140/88
170/100 
sitting
170/110 
standing
110/100 supine
7/14/1992
164/92
9/18/1991
172/110
3/29/93
160/84
10/16/1991
184/118
4/23/1993
170/96
10/25/1991
190/116 
sitting
196/118 
standing
190/116 supine
5/24/1993
156/82
3/31/1992
174/87
179/98
12/11/2002
118/104
5/4/1992
169/89
160/89
12/26/2002
148/106
180/108
5/28/1992
180/100
1/15/2003
194/114
202/110
5/29/1992
150/84
140/77
2/29/2004
188/100
6/8/1992
172/91
152/88
148/86
8/2/2004
160/104
6/9/1992
138/84
10/11/2007
154/86
6/23/1992
139/83
5/20/2008
136/92
6/22/1992
169/107
160/113
196/114
July 28, 2008
(VA 
examination)
156/90
157/91
6/25/1992



In addition to the Veteran's insistence that his hypertension 
is more severe than it is rated; it has also been noted on a 
number of occasions that the Veteran's hypertension was 
inadequately controlled (such as in July 1992); and he has 
also been noted not to be taking his prescribed medication 
(such as in May 1993).  Nevertheless, as shown by the charted 
results from the numerous blood pressure tests, the Veteran's 
diastolic blood pressure reading has not actually been shown 
to reach 120 during at any time during the course of his 
appeal.

The Veteran had a VA examination in September 2004 at which 
he indicated his hypertension was getting worse, although he 
denied taking any blood pressure medication consistently.  He 
underwent a second VA examination in July 2008 where he was 
noted to be on several medications.  The Veteran's main 
complaints were headaches and dizziness.  Blood pressure 
readings were taken (listed in the chart above).  The Veteran 
was diagnosed with essential hypertension, but no heart 
disability was diagnosed.
 
While the Veteran has voiced complaints that his hypertension 
is worsening, he does not meet the criteria for a higher 
rating.  There is no dispute that the Veteran's hypertension 
is disabling, but it is for this reason that a 20 percent 
rating has been assigned.  Accordingly, as the evidence does 
not show that the Veteran's diastolic blood pressure is 
predominantly 120 or more, the criteria for a rating in 
excess of 20 percent for hypertension have not been met on a 
schedular basis.

However, the Board must also consider whether an 
extraschedular rating is warranted; as it is noted that if an 
exceptional case arises where ratings based on the statutory 
schedules are found to be inadequate, consideration of an 
"extra-schedular" evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities will be made.  38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is impaired 
as a result of his hypertension; however, the medical 
evidence fails to show anything unique or unusual about his 
hypertension that would render the schedular criteria 
inadequate.  The Veteran's blood pressure has been shown to 
be elevated, but his VA examination in 2008 failed to find 
any associated heart disability.  The Veteran's main symptom 
of hypertension is elevated blood pressure which is 
specifically accounted for in the rating criteria.  
Furthermore, even if the symptoms of hypertension were 
considered to render the schedular criteria inadequate, and 
there is no evidence that suggests they are, the Veteran has 
not been hospitalized as a result of his hypertension; and, 
while he reported at his hearing that he could not work 
because of his heart, no objective evidence has substantiated 
such a statement.  As such, it would not be found that his 
disability met the "governing norms" of an extraschedular 
rating.  

Accordingly, neither a schedular, nor an extraschedular, 
rating in excess of 20 percent is warranted for the Veteran's 
hypertension, and his claim is therefore denied.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

In April 1993, the Veteran filed a claim for service 
connection for headaches, dizziness/vertigo, hearing loss, 
and tinnitus, indicating that these symptoms might indicate 
the presence of Meniere's disease.  The Veteran's claim was 
denied in August 1993 and he filed a notice of disagreement 
in November 1993 (no appeal was perfected).  The Veteran's 
claim was eventually reopened by the Board in 2008 and 
remanded for additional development.  As such, separate 
claims of entitlement to service connection for Meniere's 
disease, for headaches (also claimed as meningioma), and for 
dizziness (also claimed as vertigo) will be discussed below; 
however, as the symptoms for the various claimed disabilities 
have considerable overlap, they will be discussed together.

The Veteran was asked at his hearing before the Board in 
April 2009 why he felt either his Meniere's disease or his 
vertigo was related to service, and whether he had any inner 
ear injuries in service, but the Veteran replied that it was 
a lot of years ago and he could not remember.  The Veteran 
did testify that he was exposed to acoustic trauma while in 
service such as gunfire and grenades, and he indicated that 
he drove tanks while training.  The Veteran described some 
hearing testing while in service, but his testimony was 
generally vague and unclear as to whether he had actually 
received any treatment for Meniere's disease (or symptoms of 
it) in service.  
In a November 1993 statement, the Veteran reported that he 
was tested for Meniere's disease at Ft. Hood while on active 
duty in 1968 and 1969, but he indicated that the doctors only 
seemed concerned about his hypertension at that time.  

Unfortunately, service treatment records do not support the 
Veteran's contention that he was treated for Meniere's 
disease while in service.  There is no record that the 
Veteran ever lodged a complaint during service about any 
symptom of Meniere's disease, to include any complaints of 
headaches or dizziness; and in October 1969, on his personal 
medical history survey completed in conjunction with his 
separation, he affirmatively denied having then, or having 
ever had, frequent or severe headaches, dizziness, ear 
trouble, or running ears.  The significance of his denying 
headaches, dizziness, and ear trouble is magnified by the 
fact that it is apparent the Veteran took the time to review 
and answer the survey questions since he clearly reported 
having hearing loss on the survey (and it is noted that 
hearing loss was in the same column as the headaches and ear 
trouble).  Additionally, at the Veteran's separation physical 
in August 1969, both his ears and his ear drums were found to 
be normal and the Veteran was declared neurologically normal.  

The Board is aware of the Veteran's assertions that he was 
tested for Meniere's disease while in service; but as noted 
above his service treatment records do not support such an 
assertion, and there is no evidence to suggest that the 
service treatment records are incomplete.  Additionally, 
service treatment records reveal that in January 1969 the 
Veteran was hospitalized for nearly two weeks to treat his 
hypertension.  However, it was noted in the hospitalization 
report that the Veteran was essentially asymptomatic except 
for sinus tachycardia; and a HEENT examination was negative.  

Following the hospitalization, the Veteran was placed on a 
profile prohibiting physical activity as a result of his 
hypertension; yet, once again, there was no evidence of any 
dizziness, headaches, or Meniere's disease noted; as the 
profile was based only on the hypertension.  

Following service, the Veteran's claims file is void of any 
medical treatment records for a number of years.  The Veteran 
testified that he tried to get treatment for vertigo and 
Meniere's disease shortly after service in 1969, but he 
reported being turned away; and he denied ever seeking any 
private treatment.

Slightly more than two decades after separating from service, 
the Veteran began seeking treatment for symptoms such as 
headaches and dizziness.  For example, in March 1992, the 
Veteran presented for treatment complaining of dizziness for 
the past several days, and he indicated that his head had 
been spinning; and in July 1992, the Veteran sought treatment 
complaining of dizziness off and on for one year; the Veteran 
was diagnosed with uncontrollable hypertension and was sent 
home.

In March 1993, the Veteran complained of daily headaches that 
he treated with aspirin; and, in April 1993, he reported 
having had frontal headaches for 25 years, that had been 
increasing in severity since approximately November 1992.  
However, while the Veteran asserted that he had headaches for 
approximately 25 years, there was no indication made that the 
headaches actually began in service, and it appears that the 
"25 years" statement was an approximation (as there was no 
explanation how 25 years was arrived at and no indication 
that there was an event that occurred that triggered to onset 
of a headache disorder).  Moreover, at the Veteran's 1969 
service separation examination the veteran denied having a 
history of frequent or severe headaches.

In December 2002, it was noted that the Veteran had a history 
of Meniere's disease, but this statement also does not appear 
to be based on any actual medical record, as no such record 
is referenced.  In July 2004, the Veteran indicated that his 
hypertension was getting worse and he stated that he was 
constantly having headaches, dizzy spells and loss of 
balance.  In August 2004, the Veteran denied any recent 
dizziness or lightheadedness.

In September 2004, the Veteran underwent a VA examination of 
his hypertension at which it was noted that he had served as 
a power train repairman while in service, and it was conceded 
by the examiner that the Veteran likely had significant noise 
exposure while in service.  However, it was also noted that 
the Veteran did not show any significant hearing loss upon 
separation from service.  The Veteran reported that he had 
frontal headaches that had been present for a number of 
years, but which would disappear anywhere from a couple 
minutes to a couple hours later, which the Veteran treated by 
taking aspirin.  The Veteran also reported some periodic 
balance problems, but he denied ever falling.  He also denied 
any knowledge of ear trauma to either ear.  

In an addendum to the examination report, the examiner 
indicated that the Veteran did not currently have symptoms 
that would indicate the presence of Meniere's disease.

While the Veteran believes that he has Meniere's disease, he 
is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, his opinion is insufficient to 
diagnose Meniere's disease.

Several VA treatment records do note the diagnosis of 
Meniere's disease by history, but it is unclear where, 
outside of the Veteran's own statements, such a diagnosis 
originated, as no medical document has been presented in 
which a medical professional actually diagnosed the Veteran 
with Meniere's disease.  Furthermore, at the Veteran's VA 
examination in September 2004, the examiner explicitly 
concluded that the Veteran did not exhibit symptomatology 
that would support a diagnosis of Meniere's disease.

As such, the Board finds that evidence of a present 
disability has not been presented in the case of Meniere's 
disease; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Veteran's claim of entitlement to service connection for 
Meniere's disease is denied.  

Therefore, to the extent that the Veteran asserts that his 
headaches and vertigo are secondary to Meniere's disease, 
such a claim must be denied.

The Veteran has also contended that his headaches and vertigo 
began in service and continued to the present day; and, at 
the Veteran's hearing, his representative suggested that the 
headaches were a result of the Veteran's meningioma.

In July 2005, the Veteran was noted to have headaches, but 
the doctor was uncertain as to their etiology; and in April 
2007, it was noted that the Veteran had occasional frontal 
headaches 2-3 times per week.  It is also noted that an MRI 
in November 2005 revealed a meningioma in the left frontal 
vertex.  However, no doctor has suggested that the meningioma 
began during the Veteran's time in service, or was otherwise 
caused by his military service.  As such, no doctor has 
reasoned that it is at least as likely as not that the 
Veteran's headaches are the result of his time in service.

Nevertheless, a lay person, such as the Veteran or his 
representative, is generally considered competent to report 
observable symptomatology of an injury or illness.  Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  Lay evidence is 
also considered competent and sufficient to establish a 
diagnosis of a condition when 1) a lay person is competent to 
identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Furthermore, when a condition is not chronic and there is no 
medical evidence of a causal nexus, lay testimony or medical 
evidence may establish continuity of symptomatology.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

As such, the Veteran is considered competent to report 
developing headaches and vertigo.

However, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

The Veteran is uniquely positioned to describe his headaches 
and vertigo and to report when the symptoms first began.  
However, he specifically denied having either symptom at his 
separation physical, which directly conflicts his recent 
statements first made over 20 years after service that 
headaches and dizziness began in service.  

While the lack of contemporaneous medical records does not, 
in and of itself, render lay evidence not credible; it is a 
factor that the Board can consider and weigh against a 
Veteran's testimony.  Buchanan v. Nicholson, 451 F. 3d 1331, 
1336-37 (2006).  In this case, not only was there no evidence 
of any complaints of, or treatment for, either headaches or 
dizziness for many years after service, but the Veteran's 
testimony lacked both the specificity and the detail to 
persuasively demonstrate that he began having either 
headaches or vertigo during service.  

The Veteran's assertion that he began having headaches and 
dizziness in service is further undermined by the fact that 
service treatment records show no complaints of, and no 
treatment for, either headaches or dizziness; a report 
written after the Veteran was hospitalized for nearly two 
weeks towards the end of his time in service found the 
Veteran to be asymptomatic; and the Veteran himself 
affirmatively denied having either headaches or dizziness at 
separation.  As such, while the lack of medical evidence for 
many years is not a bar to a Veteran proving his claim, in 
this case it serves as yet another piece of evidence refuting 
the Veteran's assertion that he began having symptoms such as 
headaches and dizziness in service.  In light of the 
foregoing, the Board finds that the evidence showing that the 
Veteran denied having frequent or severe headaches or 
dizziness while in service is more probative than the 
Veteran's postservice report of having such conditions in 
service, as the statements were made several years following 
service and made in relation to his claim for benefits.

The Veteran's representative has also asserted that the 
Veteran's meningioma (to which he attributes the Veteran's 
headaches) began in service; however, no medical opinion has 
suggested such, and the Veteran's meningioma was not 
diagnosed for several decades after his time in service.  
Additionally, neither the Veteran nor his representative is 
medically qualified to relate the etiology of the Veteran's 
meningioma to his time in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  In the absence o 
competent medical evidence linking meningioma to service, 
including any service incident, the claim must be denied.

The evidence does not show that either the Veteran's 
headaches or his vertigo was caused by or began during his 
time in military service, nor has it been shown that either 
was the result of a service connected disability.  Therefore, 
service connection for headaches (or meningioma) and for 
vertigo (or dizziness) is denied on both a direct and 
secondary basis.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in April 2008, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above; 
as well as informing him how disability ratings and effective 
dates are assigned.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained, and there is no 
allegation that the Veteran has received any private 
treatment.  The Veteran was also provided with several VA 
examinations covering both hypertension and his ears (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
Board.  It is also noted that the Board remanded the 
Veteran's claim in 2008 to obtain additional treatment 
records, and the Veteran's representative stated in December 
2008 that all the requested records had been obtained.

As such, VA has satisfied its duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for hypertension is denied.

Service connection for Meniere's disease is denied.

Service connection for meningioma (claimed as headaches), to 
include as due to Meniere's disease, is denied.

Service connection for dizziness/vertigo, to include as due 
to Meniere's disease, is denied.


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


